Citation Nr: 1034387	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 
1966.

These matters were last before the Board of Veterans' Appeals (Board) 
in August 2009 on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, 
New Jersey.  

The Veteran, accompanied by his authorized representative, appeared 
at a hearing in Newark, New Jersey in June 2009 before the below-
signed Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

In August 2009, the Board denied the claims reflected above.  The 
Veteran subsequently appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  The Veteran and VA filed a 
Joint Motion for Remand with the Court.  In a May 2010 Order, the 
Court remanded the claims to the Board for compliance with the 
instructions in the Joint Motion for Remand.

In July 2010, the Veteran submitted a medical opinion and statement 
in support of his claim along with a waiver of original office 
jurisdiction.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military service 
and is credible in his testimony about the circumstance of his 
service and his hearing loss and tinnitus symptoms.

2.  The current bilateral hearing loss disability is attributed to 
active service.

3.  Tinnitus is attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral 
hearing loss are approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).

2.  The criteria for entitlement to service connection for tinnitus 
are approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, VA has a 
duty to notify the Veteran of any information and evidence needed to 
substantiate and complete a claim.  

As the Board has found that service connection for bilateral hearing 
loss and tinnitus is warranted, the full benefits sought have been 
granted and there is no prejudice to the Veteran under VA's duties to 
notify and assist.  As such, any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Although, as noted above, the Court remanded these claims to the 
Board in May 2010 for compliance with instructions in a Joint Motion 
for Remand and, per Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Board must ensure compliance with the Court's remand orders, 
additional documentation submitted by the Veteran puts the evidence 
at least at a level of equipoise and, as such, the claims may be 
granted without remand.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Evidence submitted in July 2010 with waiver supports the 
claim.

Service Connection

The Veteran contends that he has hearing loss and tinnitus as the 
results of noise exposure during active duty service.   Having 
carefully considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the claims will 
be granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

Service connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service connection 
may be granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, 
there must be (1) competent and credible evidence of a current 
disability; (2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and (3) 
competent and credible evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

Hearing Loss

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA purposes, 
and a medically sound basis upon which to attribute the post-service 
findings to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Impaired hearing will be considered a disability for VA purposes when 
the thresholds for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels or more; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records reflect that he received a 
pre-induction examination in November 1963, but his hearing was not 
tested at that time.  However, at induction, he was observed to have 
diminished bilateral hearing.  Specifically, in January 1964, his 
hearing was measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

However, he did not complain of, or receive treatment for any hearing 
problems during service and noted no ear problems on a January 1966 
self report of medical history.  At separation in January 1966, the 
Veteran's hearing was measured as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15
LEFT
15
15
15
n/a
15

No hearing defect was noted at time of separation.

The first medical record showing treatment for hearing loss is dated 
July 2000.  At that time, a private audiologist noted his speech 
recognition at 96 percent in the right ear and 60 percent in the left 
ear (although the report specify that these scores were not obtained 
using the Maryland CNC test as required by 38 C.F.R. § 3.385); 
hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
15
15
45
60
70

He was diagnosed with bilateral, mild to severe sensorineural hearing 
loss.  The audiologist noted the Veteran's military history and 
exposure to in-service noises from artillery and demolition; he was 
noted to have worn earplugs for industrial noises experienced after 
service.

The Veteran received another private audiogram in July 2004.  At that 
time his hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
55
LEFT
30
20
45
65
60


In September 2006 another private audiogram revealed that the 
Veteran's word recognition was measured at 65 percent in both ears 
(but the report does not specify that the Maryland CNC test was used) 
and hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
45
LEFT
20
25
45
55
55


The Veteran filed his claim of entitlement to service connection in 
October 2006, stating that he was exposed to artillery noises during 
active duty and felt as though those noises contributed to his 
hearing loss.

He was seen for private treatment in December 2006, January 2008, and 
July 2008 and noted to have bilateral sensorineural hearing loss.

He was afforded a VA examination in February 2007.  The examination 
report reflects that the Veteran reported experiencing loud noise 
during service.  He noted that he wore ear protection, but felt as 
though it was ineffective.  He denied any family history of hearing 
trouble or recreational exposure to loud noises, but stated that he 
had worked as a machine operator and truck driver without the use of 
hearing protection.  His speech recognition scores, using the 
Maryland CNC test, were measured at 92 percent in the right ear and 
90 percent in the left ear.  His hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
55
LEFT
30
30
55
65
60

The 2007 VA examiner did not provide a medical opinion in the 
examination report.  However, a May 2007 addendum by the same 
examiner states that, because the Veteran's hearing was tested at 
normal levels in November 1963 and January 1966 and he did not 
complain of hearing problems during service, any current hearing loss 
was not likely related to in-service noise exposure.

In August 2007, the Veteran submitted Internet research from 
www.webmd.com/a-to-z-guides/Hearing-Loss_overview and 
www.mayoclinic.com/health.hearing-loss/DS00172 indicating that noise-
induced hearing loss can develop gradually over time.

The Veteran received another private audiogram in September 2008.  At 
that time his hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
43
55
LEFT
35
35
55
60
60

In June 2009, his wife submitted a statement that the Veteran had 
difficulty understanding her "for a good part of [their] married 
life," but the problem resolved after his hearing loss was diagnosed 
and treated with hearing aids.

At the June 2009 hearing, the Veteran testified that he was exposed 
to loud ammunitions noises during the first part of his service when 
he was stationed at Fort Bragg and served as a cannonneer.  He stated 
that when he was stationed in Vietnam he also was exposed to loud 
noises due to his work with ammunitions renovation and demolition.  
The Veteran noted that he wore ear plugs during service, but stated 
that the plugs did not provide adequate protection from the noises.  
After discharge the Veteran worked as a laboratory technician, a 
salesman, a road repairman, and in transportation; he reported 
wearing ear protection while working in transportation.

The Veteran's private audiologist submitted a private medical opinion 
to VA in July 2010.  The audiologist noted that the Veteran was 
exposed to loud noises while in service and currently has bilateral 
hearing loss.  He opined that although the Veteran was issued ear 
plugs, the plugs were unlikely sufficient to control the extent of 
the hearing damage.  Based on his review of pertinent medical 
records, interview with (and examinations of) the Veteran, the 
audiologist diagnosed a progressive sensorineural hearing loss 
attributable to significant in-service noise exposure.

In a July 2010 statement to VA, the Veteran again stated that he was 
not routinely exposed to loud noises in any of his post-service jobs.

The Board finds that the Veteran was exposed to loud noises in 
service.  38 U.S.C.A. § 1154(a).  He is competent to testify as to 
the circumstances of his service and the Board found his statements 
credible as to noise exposure.

Further, the medical opinions of record support a determination that 
the Veteran's hearing loss is related to his service.  The Veteran's 
private audiologist has submitted a 2010 opinion linking in-service 
noise exposure to current hearing loss.  Read broadly for the purpose 
of nexus, the July 2000 private audiology report (authored by a 
different individual) also links current hearing loss to noise 
exposure in service.

Although the May 2007 opinion from the VA examiner states that it is 
not likely that in-service noise exposure caused hearing loss, the 
Board observes that examiner misstated the Veteran's medical history.  
Specifically, she stated that the Veteran's hearing was tested as 
normal in November 1963 and, as noted above, the November 1963 pre-
induction examination report does not reflect that a hearing test was 
conducted.  She further stated that the Veteran's hearing was only 
tested in 1963 and 1966; she failed to observe the 1964 induction 
examination.  Although the Court has held that a physician's review 
of the claims file is not the determinative factor in assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 
(2008), it noted that a physician should have information regarding 
relevant case facts.  

The Court also has held that a medical examination report must 
contain not only clear conclusions with supporting data, but a 
reasoned medical explanation connecting the two.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The VA examiner's brief statements as 
to the cause of the Veteran's hearing loss is supported only by her 
reading of his service treatment records, which the Board notes is 
inaccurate.  The only recent medical opinion of record that provides 
both clear conclusions, and a reasoned medical explanation, is that 
of the July 2010 private audiologist.  As noted, this audiologist 
noted reviewed of pertinent records and a longstanding treatment 
relationship with the Veteran, and concluded that, based on the 
progression of the hearing loss, past examinations, and the Veteran's 
history of noise exposure, hearing loss was related to service.  The 
2010 private audiology opinion is further supported by the opinion of 
the other, July 2007, private audiologist. 

Thus, the most persuasive and competent evidence of record supports 
the Veteran's claim of entitlement to service connection.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical conclusion 
he reaches; as is true of any evidence, the credibility and weight to 
be attached to medical opinions are within the province of the 
Board).  As such, the evidence is at least in equipoise, the doctrine 
of reasonable doubt is for application, and the Veteran prevails on 
his claim.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

Tinnitus

The Veteran's service treatment records are negative for any 
complaints of, or treatment for, tinnitus.  He received a private 
audiological examination in July 2000 and the report from that 
examination references a 1987 report noted to indicate that neither 
tinnitus nor dizziness were experienced by the Veteran.

An August 2006 letter from a private otolaryngologist describes the 
results of a physical examination of the Veteran's ears and observes 
that he has no history of tinnitus or vertigo.  December 2006, 
January 2008, and July 2008 private treatment records state that the 
Veteran was negative for dizziness, drainage, pain, or ringing of 
the ears.  The Veteran was afforded a VA examination in February 
2007 and the report reflects that he denied experiencing tinnitus.  

A June 2009 letter from the office of the same private 
otolaryngologist who, in the aforementioned August 2006 letter, 
noted that the Veteran has no medical history of tinnitus or 
vertigo, states that he does have tinnitus and has been treated for 
that condition since August 2006. 

In a June 2009 statement, the Veteran's wife reported that her 
husband occasionally complained about a "crinkling or ringing in his 
ears."  

The Veteran testified in June 2009 that he first noticed ringing and 
popping in his ears in 1982, but had experienced similar sensations 
earlier.  He testified that he did not report tinnitus to the 2007 
VA examiner because she asked him if he experienced tinnitus all the 
time; he noted that he does not experience constant tinnitus, but 
episodic tinnitus - two (2) to three (3) times daily for 
approximately 20 minutes each.

In a July 2010 statement, he reported noticing crackling in his ears 
for "the longest time after being discharged."

In July 2010 the same private otolaryngologist who submitted the 
August 2006 letter (and whose office supplied a June 2009 statement 
about tinnitus treatment), submitted an opinion as to the Veteran's 
tinnitus.  The July 2010 opinion states that the Veteran has 
tinnitus that was initially sporadic, but became consistent over 
time; the otolaryngologist noted that "there has been a leveling out 
of tinnitus as hearing loss progressed."  The opinion observes that 
the Veteran was exposed to significant acoustic trauma in service 
which is the likely source of his current hearing problems.

As noted above, the Board has found the Veteran's statements as to 
in-service noise exposure credible; he was exposed to loud noises in 
service.  38 U.S.C.A. § 1154(a).  Further, the Board finds the 
opinion of the July 2010 private otolaryngologist to be probative and 
persuasive evidence of a nexus between the Veteran's current hearing 
problems and in-service acoustic trauma.

Although the 2007 VA examination report reflects that the Veteran did 
not experience tinnitus, he has explained that, during the 
examination, he reported not experiencing constant (italics added for 
emphasis).  He has testified, and the July 2010 private opinion 
supports, that his tinnitus was intermittent.  Further, as noted in 
the above discussion regarding the claim of entitlement to service 
connection for hearing loss, the 2007 VA examiner misstated the 
Veteran's medical history and, as a result, the Board found that the 
only recent medical opinion of record providing both clear 
conclusions and a reasoned medical explanation is that of the July 
2010 private audiologist.  See Nieves-Rodriguez, 22 Vet. App. at 300; 
Stefl, 21 Vet. App. at 124. 

Thus, the most persuasive and competent evidence of record supports 
the Veteran's claim of entitlement to service connection for 
tinnitus.  Hayes, 5 Vet. App. at 69-70.  As such, the evidence is at 
least in equipoise, the doctrine of reasonable doubt is for 
application, and the Veteran prevails on his claim.  See 38 U.S.C.A.§ 
5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


